t c memo united_states tax_court luis alejandro rey petitioner v commissioner of internal revenue respondent docket no date luis alejandro rey pro_se william j gregg and maria f di miceli for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a tax_deficiency of dollar_figure a late-filing addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the sole issue for decision is whether the irs properly determined omissions from petitioner’s gross_income by use of a bank_deposits analysis with certain exceptions noted below we will sustain respondent’s determinations findings_of_fact the parties submitted a stipulation of facts at trial we incorporate that stipulation and the attached exhibits by this reference petitioner resided in vir- ginia when he filed his petition during petitioner worked as a consultant for the inter-american de- velopment bank iadb performing computer-related services his work entailed some foreign_travel for example to iadb meetings overseas he maintained with the iadb credit_union several accounts which formed the basis for respondent’s bank_deposits analysis during petitioner also had a virginia real_estate license and received in connection with his real_estate activity income of dollar_figure which was reported by the payors on three forms 1099-misc miscellaneous income unless otherwise indicated all statutory references are to the internal_revenue_code as amended and in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner filed his form_1040 u s individual_income_tax_return as mar- ried filing separately he received an extension of time until date to file that return because that day was a saturday petitioner’s return was due for filing on monday october he filed the return on date one week late petitioner attached to his form_1040 a schedule c profit or loss from business reporting income and expenses from his consulting business he report- ed gross_receipts of dollar_figure and total expenses of dollar_figure thus showing a net profit of dollar_figure upon examination of that return the irs allowed deductions in the aggregate amount of dollar_figure for legal and professional fees taxes and licen- ses travel meals and home_office expense the irs disallowed for lack of sub- stantiation deductions in the aggregate amount of dollar_figure for returns and allow- ances office expense repairs and maintenance and supplies petitioner produced no substantiation for any of the latter expenses and conceded at trial that the irs had correctly disallowed schedule c expenses in the amount of dollar_figure the irs determined that petitioner had engaged in a separate schedule c-2 business as a real_estate_professional in which he had earned a net profit of dollar_figure the aggregate amount reported on the forms 1099-misc petitioner conceded at trial that he had earned_taxable_income in that amount from his real_estate activity during the irs determined that petitioner was liable for a late-filing addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 petitioner conceded at trial that he was liable for both the only subject of dispute at trial concerned unreported income from peti- tioner’s consulting business the notice_of_deficiency determined on the basis of the revenue agent’s bank_deposits analysis that petitioner had omitted dollar_figure of income from this business petitioner contended that certain of the deposits the agent treated as taxable should have been excluded as nontaxable at the close of trial the court ordered one round of seriatim briefs respon- dent timely filed his brief on date petitioner did not file a post-trial brief the revenue_agent determined omitted income of dollar_figure overall but because the agent allocated dollar_figure of this sum to petitioner’s schedule c-2 real_estate business the omitted income allocable to petitioner’s schedule c-1 con- sulting business was reduced to dollar_figure when a party fails to file a brief on issues that have been tried we may consider those issues waived or conceded see eg 117_tc_117 n 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we will exercise our discretion not to do so here opinion i burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 the u s court_of_appeals for the fourth circuit the appellate venue here absent stipula- tion to the contrary has held that the usual presumption of correctness applies in omitted-income cases where the irs employs a reasonable method of determin- ing income such as the bank_deposits method 999_f2d_760 4th cir aff’g tcmemo_1992_153 other courts have required the commissioner in unreported income cases to establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity 994_f2d_1542 11th cir aff’g tcmemo_1991_636 if that threshold showing were required here respondent met it by introducing bank records establishing that petitioner received as he concedes unreported income from his consulting business petitioner thus bears the burden of proving by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or erroneous see williams f 2d pincite citing 293_us_507 87_tc_74 ii analysis sec_61 defines gross_income as all income from whatever source de- rived including income derived from business a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer does not keep accurate books of account the irs may determine his income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 and where the taxpayer has unexplained bank_deposits the irs may em- ploy the bank_deposits method to estimate his income estate of 132_f2d_775 2d cir aff’g 45_bta_104 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and cir- cumstances petzoldt t c pincite bank_deposits are prima facie evidence of income the bank_deposits meth- od starts with the presumption that all money deposited in a taxpayer’s bank ac- count during a given period constitutes taxable_income 335_f2d_671 5th cir this presumption is rebutted to the extent the deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge ibid 96_tc_858 aff’d 959_f2d_16 2d cir after the irs reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of the bank_deposits analysis was unfair or inaccurate see 102_tc_632 dileo t c pincite the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see clayton t c pincite nontaxable sources include funds attributable to inter-account bank transfers and returned checks as well as loans gifts inheri- tances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo the revenue_agent employed the bank_deposits method to reconstruct peti- tioner’s income he used petitioner’s account statements which are part of the record to prepare schedules listing all deposits after eliminating nontaxable receipts of which he had knowledge the revenue_agent prepared and provided to petitioner schedules that initially determined unreported income in excess of dollar_figure in response petitioner provided the revenue_agent with a spreadsheet listing dollar_figure of alleged nontaxable deposits this list which was included in the revenue agent’s report comprised inter-account transfers of dollar_figure a returned check of dollar_figure an alleged loan of dollar_figure from a coworker and an alleged loan of dollar_figure from new york life the revenue_agent agreed that all of these de- posits with the exception of the dollar_figure item should be treated as nontaxable and revised his bank_deposits analysis accordingly this reduced the unreported in- come from petitioner’s schedule c-1 consulting business to dollar_figure petitioner subsequently supplied the revenue_agent with a revised spread- sheet listing dollar_figure of alleged nontaxable deposits this list which was intro- duced into evidence at trial was substantially identical to the previous list except that it included two additional items a deposit of dollar_figure which petitioner alleged was a transfer from coworker account and a deposit of dollar_figure which petitioner alleged was per_diem paid_by iadb for overseas expenses the revenue_agent declined for lack of substantiation to treat either of these additional items as a nontaxable deposit at trial petitioner did not identify or provide any evidence concerning any other deposits that he alleged to be nontaxable respondent conceded during trial that petitioner had supplied enough documentation concerning the loan from new york life to treat this dollar_figure deposit as nontaxable and respondent con- ceded in his opening brief that petitioner’s unreported income should be reduced by dollar_figure because the deposit to which petitioner refers had been counted twice this leaves the proper treatment of the dollar_figure deposit as the only issue for this court to decide petitioner contends that this sum constituted reimbursement from iadb for expenses he incurred during overseas travel we agree with re- spondent that petitioner did not carry his burden_of_proof he produced no evi- dence concerning iadb’s reimbursement policy no evidence that the dollar_figure constituted reimbursement and no evidence substantiating that he incurred dollar_figure of expenses to which the alleged reimbursement corresponded we accordingly find that petitioner received during unreported income from his schedule c-1 consulting business of dollar_figure that is dollar_figure as deter- mined in the notice_of_deficiency minus dollar_figure dollar_figure on the basis of peti- tioner’s concessions we sustain respondent’s other adjustments to hi sec_2010 in- come and expenses and conclude that he is liable for a late-filing addition_to_tax and an accuracy-related_penalty in amounts to be determined to reflect the foregoing decision will be entered under rule
